Citation Nr: 1216746	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  06-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1973 to August 1976, and from October 1982 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a September 2009 decision, the issue was remanded for further development.  In a July 2011, the Board again remanded the matter for resolution of inextricably intertwined claims.

Also in July 2011, the Board referred claims of entitlement to increased evaluation for service connected left foot and left ankle disabilities to the RO for appropriate action.  For reasons discussed in detail below, such claims are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A finding of TDIU is dependent upon the impact of service connected disabilities upon a Veteran's ability to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16.  Consideration of entitlement to TDIU, therefore, requires that all open questions of service connection or evaluation be settled.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

In July 2011, the Board granted service connection for an acquired psychiatric disorder; the question of what evaluation was to be assigned for that condition, as well as the effective date for such evaluation(s) was not before the Board.  In a January 2012 rating decision, the AOJ implemented the grant of service connection and assigned an evaluation of 70 percent, effective from January 31, 2006.  This resolved one of the matters upon which the TDIU claim was pending.

The Board had additionally noted in July 2011 that a claim for TDIU was also a claim for increased schedular evaluation for all service connected disabilities.  The Veteran's claim for TDIU therefore required consideration of the evaluations currently assigned for residuals of a left ankle injury with traumatic arthritis (20 percent) and residuals of a left foot crush injury (10 percent).  VA had not formally or informally considered these ratings, despite the TDIU claim and the Veteran's submission of evidence indicating actual worsening of the left foot and ankle disabilities.  The Board therefore referred the unadjudicated increased evaluation claims to the AOJ for appropriate action.  In the July 2011 remand directives, the Board directed that such appropriate actions, to include the development and adjudication of the claims, be accomplished prior to adjudication of the TDIU issue on appeal.

Instead, the AOJ issued a supplemental statement of the case (SSOC) listing as an issue "Increased evaluation for ankle/foot disability."  This is no way complies with the Board's remand directives.  The Board specifically found that the evaluations of the ankle and foot were not on appeal; the Veteran had not timely disagreed with the most recent, August 2006 rating decision with regard to the evaluations.  As he submitted new evidence within a year of August 2006, the new submission dated back to the claim decided in August 2006.  38 C.F.R. § 3.156(b).  Reconsideration of the decision on the merits was required.

Such a reconsideration would have afforded the Veteran the opportunity to file and perfect an appeal, as well as the chance to submit additional relevant evidence and argument.  The mere issuance of an SSOC deprived him of these opportunities, and due process.  The summary and conclusory handling of the evaluations in the SSOC exacerbates the violations.  The Veteran has objected to the handling of the matter in this manner in an April 2012 brief.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the issuance of an SSOC, with no substantive notice, development, or discussion of the merits of the claims fails to comply with the Board's July 2011 remand, further remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must relate to claims for increased evaluations.

2.  After completion of the above, to include provision of an appropriate period to respond, take appropriate action to develop and adjudicate the outstanding claims for increased evaluations for service connected left ankle and foot disabilities.  Development would include, but is not limited to, obtaining updated treatment records and scheduling of appropriate VA examinations with findings relative to the evaluation criteria and the impact of the service connected disabilities on occupational functioning.  Adjudication requires issuance of a rating decision.

3.  Then, adjudicate the issue of entitlement to TDIU.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


